Order entered July 7, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01411-CR

                              ANTHONY PHIFER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-75027-V

                                           ORDER
       The Court GRANTS appellant’s July 2, 2015 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE